                    Case 19-19424   Doc 44-1    Filed 03/24/20    Page 1 of 1




                              In the United States Bankruptcy Court
                                      For the District of Maryland

In re:                                              *             Case No: 19-19424

Gregory J. Casamento, Debtor                        *             Chapter 13


*        *      *       *     *      *      *      *      *       *      *        *


                            ORDER GRANTING COUNSEL’S MOTION TO
                               DIRECT PAYMENT OF PLAN FUNDS


       Upon consideration of the Counsel’s motion, and any response filed thereto, for good cause, it
appearing to the Court that the Motion to Direct Payment of Plan Funds, it is hereby,

         ORDERED, that counsel fees in the amount of $4,925.00 are allowed; and

       ORDERED, that the Trustee pay such fees directly to counsel, less the amount of $1,500.00
previously received, and any applicable Trustee fees..




                                         END OF ORDER

cc: Trustee
    Debtor
    Debtor’s Counsel
